Citation Nr: 0423845	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  04 01-017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for colorectal cancer with 
metastasis to the lungs (claimed as due to herbicide 
exposure). 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant perfected 
an appeal of that decision.


FINDINGS OF FACT

1. The RO has notified the appellant of the evidence needed 
to substantiate his claim and obtained all relevant evidence 
identified by the appellant.

2. The appellant has been diagnosed with colorectal cancer 
with metastasis to the lung.

3. The preponderance of the probative evidence shows that the 
colorectal cancer is not related to an in-service disease or 
injury, including exposure to Agent Orange. 


CONCLUSION OF LAW

The veteran's cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309,  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his cancer was caused by his 
exposure to Agent Orange while serving in Vietnam.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

The RO informed the appellant of the evidence needed to 
substantiate his claim in September 2002, prior to the 
initial rating decision, by informing him of the provisions 
of the VCAA and the specific evidence required to 
substantiate his claim for service connection for the cause 
of his colorectal cancer.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, the RO informed him that 
he could obtain the evidence and submit it to the RO.  The RO 
also informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The RO provided the appellant a statement of the case in 
August 2003, in which the RO informed him of the regulatory 
requirements for establishing service connection for his 
illness, and the rationale for determining that the evidence 
he had then submitted did not show that those requirements 
were met.  The RO notified the appellant that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the appellant of the evidence needed to 
substantiate his claim.

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  In a claim 
for compensation benefits, VA will obtain a medical opinion 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  
 
The RO has obtained the veteran's service medical records, 
and the private treatment records he identified.  The RO has 
not provided the veteran a VA medical examination, or 
obtained a medical opinion regarding the claimed nexus 
between his colorectal cancer and herbicide exposure in 
service.
 
Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  The United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit") reviewed the statute and 

regulation pertaining to VA's duty to provide a VA 
examination or obtain a medical opinion and held that VA is 
not required to provide an examination or obtain a medical 
opinion if no reasonable possibility exists that such 
assistance would aid the appellant in substantiating his 
claim.  See Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).
 
In the instant appeal the veteran contends that his 
colorectal cancer was caused by herbicide exposure that he 
experienced while serving in Vietnam.  As will be shown 
below, colorectal cancer is not one of the diseases to which 
the presumption of service connection applies for veterans of 
the Vietnam War.  See 38 C.F.R. §3.309(e) (2003).  In 
addition, the Secretary has determined, based on analysis of 
the research data provided by the National Academy of 
Science, that a relationship between any type of cancer other 
than those listed in 38 C.F.R. §3.309(e) and herbicide 
exposure is not shown by the evidence.  In light of the 
determination made by the Secretary, the Board finds that the 
recommendation provided by the National Academy of Science is 
in lieu of a medical opinion, and that remand of the case to 
obtain a medical opinion is not required.
 
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The appellant and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim, and that no 
reasonable possibility exists that any further development 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The Federal 
Circuit has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The presumption of service incurrence is rebutted if there is 
affirmative evidence to the contrary, or evidence to 
establish that the veteran suffered an intercurrent disease 
or injury, which is a recognized cause of the claimed 
disorder, between the date of separation from service and the 
onset of the claimed disease.  The evidence that may be 
considered in rebuttal of service incurrence will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 U.S.C.A. 
§ 1113(a) (West 2002); 38 C.F.R. § 3.307(d) (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability (the disability causing death); (2) medical, or in 
certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's discharge certificate shows that he served in 
Vietnam during the Vietnam War period.  In accordance with 
38 C.F.R. § 3.307(a)(6), his exposure to Agent Orange is 
presumed.  In addition, the medical evidence shows that he 
has adenocarcinoma of the rectum and colon with metastasis to 
the lungs. The appellant's claim for service connection is, 
therefore, supported by medical evidence establishing 
evidence of an in-service injury (Agent Orange exposure).  
For the reasons that follow, however, the Board finds that 
the evidence does not show a nexus between the in-service 
injury and the current disability.  Hickson, 12 Vet. 
App. at 253.

The medical evidence shows that in June 2002 the veteran 
complained of rectal bleeding. Following diagnostic testing, 
his symptoms were diagnosed as colorectal cancer.   A 
pathology report  completed in June 2002 after a rectal mass 
biopsy  was performed found the appellant has adenocarcinoma.  
Other medical records describe the disease as colorectal 
cancer, with metastasis to the lungs.

The appellant contends that service connection for his 
colorectal cancer is warranted because it was caused by 
exposure to Agent Orange.   In accordance with 38 C.F.R. 
§ 3.309(e), the presumption of service incurrence applies to 
veterans who were exposed to Agent Orange and develop any 
type of respiratory cancer.  The presumption is rebutted, 
however, if evidence establishes that the veteran suffered an 
intercurrent disease that is a recognized cause of the 
respiratory cancer.  38 C.F.R. § 3.307(d) (2003).  The 
medical evidence clearly shows that the cancer was present in 
the colon which then metastasized into the appellant's lungs.  
The  intercurrent disease that is recognized as causing the 
metastasis to the lungs is colorectal cancer.  Because the 
primary site of the cancer was in the colon, not the lungs, 
the presumption of service connection for respiratory cancer 
is not applicable to the disease which the appellant has.

The Board notes that colorectal cancer is not one of the 
diseases to which the presumption of service connection 
applies for veterans who were exposed to Agent Orange.  See 
38 C.F.R. § 3.309(e) (2003).  The appellant has not submitted 
any medical evidence showing that the colorectal cancer is 
related to Agent Orange exposure.

In addition, the Secretary has determined that there is no 
positive association between herbicide exposure and the 
development of any disorder other than those shown in 
38 C.F.R. § 3.309(e).  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  

The only evidence of record indicating that the cause of the 
veteran's illness is due to his exposure to Agent Orange 
while in service consists of the appellant's own statements.  
As a lay person the appellant is not, however, competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of a nexus between 
his exposure to Agent Orange and his colorectal cancer.  The 
Board finds, therefore, that the preponderance of the 
probative evidence indicates that the colorectal cancer is 
not related to his exposure to Agent Orange while in service, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for the colorectal 
cancer with metastasis to the lungs.  


ORDER

The claim of entitlement to service connection for colorectal 
cancer with metastasis to the lungs is denied.



	                           
________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



